Citation Nr: 1044316	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  07-30 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a left hip disorder 
(total left hip arthroplasty), to include as secondary to a 
service-connected disorder, including a low back disability.  

2.  Entitlement to a temporary total disability rating under 38 
C.F.R. § 4.30, based on surgical or other treatment necessitating 
convalescence for spinal fusion of L1-L2 and L2-L3.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to November 
1979.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from April 2007 and June 2009 rating decisions of the St. 
Petersburg, Florida Department of Veterans' Affairs (VA) Regional 
Office (RO).

In November 2009, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans' Law Judge with respect to the 
issue of service connection for a total left hip arthroplasty.  A 
transcript of that hearing has been associated with the claims 
file.

Following the Travel Board hearing, in November 2009, the Veteran 
filed a timely substantive appeal with respect to the issue of 
entitlement to a temporary total disability rating under 38 
C.F.R. § 4.30, based on surgical or other treatment necessitating 
convalescence for spinal fusion of L1-L2 and L2-L3.  At this 
time, the Veteran also requested a personal hearing before the 
Board at the RO, however, by a February 2010 statement; the 
Veteran's representative stated that he did not wish for a Board 
hearing on these issues.  Therefore, these issues are properly 
before the Board.  

The Board remanded the case in April 2010 for additional 
development.  The case has now been returned to the Board.  

The issue of entitlement to a temporary total disability rating 
under 38 C.F.R. § 4.30 is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran did not experience a left hip disorder during 
service or for many years after discharge from service, and it is 
not related to any incident of service.

2.  The Veteran's left hip disorder is not caused by any service-
connected disorder, service-connected back disability.


CONCLUSION OF LAW

A left hip disorder was not incurred in or aggravated by active 
service and is not proximately due to, or the result of, of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110; (West 2002); 38 C.F.R. § 3.303 (2010).

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).

Certain chronic disabilities are presumed to have been incurred 
in service if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection may also be established for disability which 
is proximately due to or the result of a service-connected 
disability, or for any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due to 
the natural progression of the nonservice-connected disease.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.310.  

Analysis

The Board finds that the Veteran is not entitled to service 
connection for a left hip disorder (total left hip arthroplasty), 
including as secondary to any service-connected disorder, 
including a low back disability.  

The Board notes that there are no service treatment records 
reflecting any diagnosis of a left hip disorder or any hip 
complaints.  The Board notes, however, that the Veteran is 
service-connected for degenerative joint disease of the right hip 
and bilateral shoulders, low back disability, post-operative 
residuals of cervical spondylosis of C5-6 and C6-7, tinnitus and 
bilateral hearing loss.   

In statements and testimony presented throughout the duration of 
the appeal, the Veteran has maintained that his total left hip 
arthroplasty is related to his active service and secondary to 
his degenerative joint disease. 

Private medical records reflect that the Veteran was diagnosed 
with left hip pain in January 2004.  He was subsequently 
diagnosed with moderate to severe osteoarthritis of the left hip 
in October 2005.  He underwent a total left hip arthroplasty in 
December 2006.  In January 2007, the Veteran was diagnosed with 
status post total hip arthroplasty of the left hip with 
complaints of popping across the left hip associated with low 
back pain and difficulty flexing the left hip due to back pain.  

In a June 2007 statement, the Veteran's private treating 
physician, Dr. G., a Board Certified Orthopedic Surgeon, reported 
that the Veteran had a long history of degenerative arthritis of 
his body involving all major joint systems and the Veteran had 
slowly and relentlessly developed arthritic changes of 
significance in both shoulders and both hips, requiring the 
arthroplasty of both shoulders and both hips.  Dr. G. noted that 
the Veteran may be looking at problems in the future with his 
spine, shoulders and hips and had prosthetic replacements in both 
shoulders and hips.  Finally, Dr. G. noted that there was a 
significant chance that the Veteran may require revision surgery 
on either hip or either shoulder.  

During a November 2009 Travel Board hearing, the Veteran 
testified that he began experiencing problems with the left hip 
around 2000.  He reported that his private physician, Dr. G., 
noted in 2002 that his left hip would have to be replaced.  The 
Veteran testified that the degenerative process he experienced 
had its onset in service wherein he flew places at high G forces 
and his private physician, Dr. G., noted that this arthritic 
process noted during his active service in 1968 led to problems 
with the joints.  He reported that Dr. G. had indicated that 
high-altitude flying during his active duty caused the current 
arthritic condition of his joints and the aggravation that 
stemmed from the accelerated arthritic degenerative process.  

A July 2010 VA examiner, who reviewed the entire claims file, 
took a history and physically examined the Veteran, noted that 
the Veteran reported an onset of hip pain in 1996, with no 
particular injury as causing the onset.  The Veteran reported a 
worsening since the onset of first degenerative arthritis and it 
eventually spread to the left hip.  After surgery, the hip is 
much better; the severe constant pain is gain.  The Veteran 
reported pain of 2 to 5 over the course of the days, with no 
stiffness, swelling, weakness or instability.  Upon physical 
examination, the examiner noted that the Veteran's gait was broad 
based and that the Veteran had some left hip range of motion 
limited by difficulty with cramping.  X-rays showed the left hip 
had good positioning and alignment of both the acetabular and 
femoral components.  There was no loosening or fractures seen.  
The impression was the total hip prosthesis bilaterally appeared 
to be in satisfactory position with no sign of loosening or mal-
alignment.

The VA examiner diagnosed the Veteran with status post left total 
hip arthroplasty secondary to degenerative arthritis.  The 
examiner opined that it was not as least as likely as not that 
the Veteran's left hip disability had its onset in service or was 
caused by any event in service.  Her rationale was that there 
were no acute or recurrent injuries to the left hip in service.  
In addition, the examiner noted that medical evidence does not 
show a reasonable nexus between degenerative arthritis of the 
hips and G-forces and that degenerative arthritis does not spread 
in the manner of inflammatory arthritis.  The examiner also 
opined that it was not as least as likely as not that the left 
hip disability was caused by or aggravated by any service-
connected disability, including the Veteran's low back 
disability.  Her rationale was that there is no reasonable 
medical evidence nor a preponderance of medical evidence to 
support spine disease or other joint disease as a proximate cause 
or aggravant in the etiology or progression of degenerative hip 
disease.  Therefore, the examiner concluded that Veteran's 
degenerative arthritis of the left hip is less likely than not 
due to service, an in-service event or service-connected 
conditions.  

The Board finds this July 2010 VA opinion highly probative 
because it was based upon a physical examination of the Veteran, 
a review of the relevant medical evidence in the claims file and 
the examiner provided supporting rationale.  See Madden v. Brown, 
125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board must 
assess the credibility and probative value of the medical 
evidence in the record); Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 304 (2008) (holding that it is the reasoning for the 
conclusion, not the mere fact that the claims file was reviewed, 
that contributes probative value to a medical opinion); Stefl v. 
Nicholson, 21 Vet. App. 120, 125 (2007) (holding that a mere 
medical conclusion is insufficient to permit the Board to make an 
informed decision regarding the probative value of that opinion).  
The VA examiner clearly stated the reasons why the current 
disability is not service-connected and the Board finds the 
explanation to be sufficient.  Further development regarding this 
issue would be futile because there is no additional medical 
evidence or medical literature identified as possibly necessary 
to reach an opinion.  As such, the opinion is adequate for 
adjudicative purposes.  See Jones v. Shinseki, 23 Vet. App. 382, 
390-391 (2010).  

The Board notes that there are no post-service treatment records 
related to the Veteran's left hip disorder until 2004 and the 
Veteran testified that he first began noticing hip problems in 
2000, 21 years after discharge from service.  The Board notes 
that the Veteran reported to the July 2010 VA examiner that his 
left hip pain started in 1996.  The U.S. Court of Appeals for 
Veterans Claims (Court) has indicated that the absence of 
clinical evidence showing symptoms or pathology of a disability 
for many years after service is probative evidence against the 
claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that Veteran failed to account 
for the lengthy time period after service for which there was no 
clinical documentation of low back condition); see also Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period 
without medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or a disease was incurred in service which resulted in any 
chronic or persistent disability).  This is evidence that weighs 
against the claim for service connection on a direct basis.  

The Veteran does not claim his left hip disorder began in service 
and the evidence does not show it.  There are no contentions of a 
continuity of symptomatology since service and the Board finds 
that service connection is not warranted on the basis of a 
continuity of symptomatology.  In addition, the Board finds that 
service connection is not warranted for a total left hip 
arthroplasty on a direct basis, either.  There is no showing of 
an injury, event or treatment for a left hip disorder in service 
and there is no competent medical evidence linking the Veteran's 
left hip disorder to any incident or event in service.  Rather, 
the Veteran contends that his left hip disorder is due to his 
service-connected disorders, including a low back disability.  

Competent lay evidence is evidence provided by a person who has 
personal knowledge of facts or circumstances and conveys such 
matters that can be observed and described by a layperson. See 
Layno v. Brown, 6 Vet. App. 465, 471 (1994).  Lay evidence is 
acceptable to prove symptomatology over a period of time when 
such symptomatology is within the purview of, or may be readily 
recognized by lay persons.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed. Cir. 2007).  Lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Id.; see also 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).

As the Veteran is competent to report matters which a layperson 
may perceive (such as various symptoms suffered), the Board also 
finds his account of his hip symptoms is credible when evaluated 
in light of the totality of the record.  Barr v. Nicholson, 21 
Vet. App. 303, 308 (2007) (Observing that "[o]nce evidence is 
determined to be competent, the Board must determine whether such 
evidence is also credible.")

While the Veteran is competent to describe certain symptoms 
associated with his left hip disorder, he is not competent to 
provide testimony regarding the etiology of his current left hip 
disorder.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. 
Cir. 2009) (lay evidence is competent when a layperson is 
competent to identify a medical condition, when a layperson is 
reporting a contemporaneous medical diagnosis, or when lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional) (citing Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  See also 
Jandreau, 492 F.3d at n. 4 (a layperson may be competent to 
identify a condition where the condition is simple, like a broken 
leg, but not if the condition is, for example, a type of cancer).  
The etiology of the Veteran's status post left hip arthroplasty, 
a complex orthopedic disability, is not a simple identification 
that a layperson is competent to make.  There is no indication 
that the Veteran has the requisite medical training or expertise 
to opine as to the etiology of this disability.  Therefore, given 
the medical expertise necessary in making such an opinion as to 
etiology and the assignment of symptoms to a particular 
diagnosis, the Veteran's statements regarding etiology do not 
constitute competent medical evidence on which the Board can make 
a service connection determination.

To the extent that the Veteran's private treating physician in 
June 2007 seems to indicate that the Veteran had a long history 
of degenerative arthritis of his body involving all major joint 
systems and the Veteran had slowly and relentlessly developed 
arthritic changes of significance in both hips, requiring the 
arthroplasty of both hips, the opinion regarding a nexus is 
speculative and vague in nature (the doctor does not specifically 
link the Veteran's current left hip disability to service or that 
it was caused by a service-connected disability).  The Court has 
held on several occasions that medical evidence that is 
speculative, general or inconclusive in nature cannot support a 
claim.  See generally Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Therefore, the 
Board assigns this evidence little probative weight.  

In addition to the lack of evidence showing that a left hip 
disorder manifested during service, the competent and probative 
medical evidence of record does not link the Veteran's current 
total left hip arthroplasty to his military service, including as 
due to his service-connected disorders, including a low back 
disability.  As was noted above, VA records show and the Board 
acknowledges that the Veteran has a current diagnosis of status 
post left hip arthroplasty secondary to degenerative arthritis.  
However, the Veteran's statements regarding the etiology of his 
left hip disorder as being related to his service-connected 
disabilities do not constitute competent medical evidence on 
which the Board can make a service connection determination.  The 
only competent and probative nexus opinion has been provided by 
the July 2010 VA examiner, which is against the Veteran's claim.  

As such, a nexus to service has still not been shown.  Therefore, 
taking into consideration all of the foregoing, the Board finds 
that the Veteran's left hip disorder did not manifest during 
service, there is no continuity of symptomatology associated with 
a total left hip arthroplasty shown since service until now and 
the disability has not been shown to be etiologically related to 
an event, disease, or injury in service.  The Board also finds 
that the Veteran's total left hip arthroplasty is not secondary 
to or related to the Veteran's service-connected disorders, 
including a low back disability.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service connection 
for a total left hip arthroplasty.  Because the preponderance of 
the evidence is against the Veteran's claim, the benefit of the 
doubt provision does not apply.  Therefore, the Board concludes 
that service connection for a total left hip arthroplasty is not 
warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303.

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found in part at 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The elements of 
proper notice include informing the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159 (b)(1).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service connection" 
claim, defined to include: (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cor. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

VA has met its duty to notify the Veteran concerning his claim.  
In this case, the Veteran was notified of the types of 
information and evidence necessary to substantiate the claim for 
service connection, as well as the division of responsibility 
between the Veteran and VA for obtaining that evidence, by a 
letter in January 2007, before the adverse decision that is the 
subject of this appeal.  This January 2007 letter provided the 
Veteran with the specific notice required by Dingess.  The Board 
concludes that VA has met its duty to notify the Veteran.

VA has met its duty to assist the Veteran in developing the 
evidence to support his claim.  The record contains his service 
treatment records.  The record also contains the Veteran's VA 
treatment records and private treatment records.  The Veteran was 
afforded a VA medical examination and opinion, which is contained 
in the record.  The Veteran testified before the undersigned.  
Statements of the Veteran and his representatives have been 
associated with the record.  The Veteran has not indicated that 
there are any available additional pertinent records to support 
his claim.

The Board is also satisfied that the development requested by its 
April 2010 remand have now been satisfactorily completed and 
substantially complied with.  This includes development to 
schedule a VA examination with a nexus opinion and provide 
subsequent RO (AMC) readjudication of the claim following the 
development effort.  These efforts are documented in the claims 
file.  Only substantial, and not strict, compliance with the 
terms of a Board remand is required.  Stegall v. West, 11 Vet. 
App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999); D'Aries 
v. Peake, 22 Vet. App. 97 (2008).

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the development 
and consideration of the claim by the originating agency were 
insignificant and non-prejudicial to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  




ORDER

Service connection for a left hip disorder is denied.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim for 
entitlement to a temporary total disability rating under 38 
C.F.R. § 4.30, based on surgical or other treatment necessitating 
convalescence for spinal fusion of L1-L2 and L2-L3.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Veteran argues that he is entitled to a temporary total 
rating pursuant to the provisions of 38 C.F.R. § 4.30 for a 
lumbar fusion of L3-4 performed in November 2008.  In his 
December 2008 claim, the Veteran reported that he was 
hospitalized from November 13, 2008 to November 17, 2008; he 
received home health care for three weeks following discharge 
from the hospital and was on convalescent leave for 6 months.  
Private medical records reflect that the Veteran underwent 
surgery for a lumbar fusion of L3-4 in November 13, 2008.  

The RO has issued multiple decisional documents (including the 
June 2009 rating decision and November 2009 statement of the 
case) that list as evidence, "[e]lectronic review of treatment 
reports from Biloxi VA Medical Center, to include Pensacola VA 
Outpatient Center."  These VA treatment records are not included 
in the Veteran's claims file and must be obtained and reviewed 
before the Board can make a decision as to the temporary total 
disability rating on appeal.  See 38 C.F.R. § 3.159(c)(2); see 
also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

While the medical evidence of record reflects that the Veteran 
was admitted for surgery of the lumbar spine on November 13, 
2008, the evidence does not indicate the date upon which the 
Veteran was discharged from the hospital or whether this surgery 
necessitated at least once month of convalescence or resulted in 
post operative residuals with the necessity for house confinement 
as stated by the Veteran.  The Veteran's representative argues in 
its October 2010 presentation that the Veteran had to receive 
home health care for three weeks following discharge from the 
hospital and that the Veteran was on convalescent leave from work 
for 6 months.  The representative asks that the case be remanded 
so the Veteran can be specifically asked the name of the person 
or agency that provided his home health care and that the records 
should be requested.  In addition, the representative argues that 
records should be requested from the Veteran's employer that show 
he was on convalescent leave.  

As such, the Board finds that additional development is necessary 
in order to adjudicate this claim.  Therefore, additional records 
with respect to the Veteran's period of hospitalization and any 
evidence reflecting any periods of convalescence following the 
surgery or the necessity for house confinement should be 
obtained, to the extent possible.  See 38 C.F.R. § 4.30(a) (1), 
(2), (3).  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's treatment records 
from the Biloxi VA Medical Center, to include 
Pensacola VA Outpatient Center, as well as 
any other applicable VA facility, from 2008 
to the present.

2.  The RO/AMC should specifically request 
the Veteran give the name of the person or 
agency that provided his home health care 
post-surgery; all efforts should be made to 
attempt to request these records.  In 
addition, information about the Veteran's 
employer should be solicited so that records 
showing the Veteran was on convalescent leave 
can be requested. 

3.  The RO/AMC should perform any additional 
development as necessary in order to 
adjudicate the Veteran's claim for 
entitlement to a temporary total disability 
rating under 38 C.F.R. §4.30, based on 
surgical or other treatment necessitating 
convalescence for spinal fusion, pursuant to 
the provisions of 38 C.F.R. § 4.30.  

4.  After undertaking any additional 
development deemed by it to be appropriate, 
the RO should readjudicate the claim.  If the 
issue on appeal remains denied, a 
supplemental statement of the case should be 
provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


